DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 06/21/2021, in which claims 1 - 18 are pending and presented for examination.

3.	This office Action is in response to a 371 application filed on 06/21/2021 claiming priority to PCT/JP2019/050028 filed December 20, 2019, in which claims 1 - 18 are pending and presented for examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), filed on 12/28/2018. The certified copy has been placed of record in the file. 


Information Disclosure Statement
5.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 06/21/2021 and 02/11/2022, based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


10.	Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamza et al. (WO 2020060813 A1), hereinafter “Hamza,” in view of Lee et al. (US 20090066783 A1), hereinafter “Lee.”

	In regard to claim 1, Hamza teaches: an information processing device (See Hamza,  Pars. 0088, 0178: processing systems/devices) comprising: 
a metadata generation section that generates metadata (See Hamza, Abstract, Fig. 3 and Pars. 0090 – 0095: teaching of metadata generated for V-PCC bitstreams) that includes reproduction information necessary to reproduce a bitstream generated from 3D data (See Hamza, Abstract and disclosures in claims 1, 2 and claims 10, 11 and 19: generating information related to reproduction of bitstream generated from 3D data) having no time information (See Hamza, Par. 0104: un-timed data may be contained in a metadata box) and that includes reproduction feasibility information to be used to determine feasibility of reproducing the bitstream; (See Hamza, Figs. 5 and 6: parameter sets for bitstream, and as included in reproduction feasibility information; See also Pars. 0015, 0016, 0097, 0100 – 0102, and 0111 - 0112) and 
Hamza is not specific about: a file generation section that generates a file in which the bitstream and the metadata are stored.
However, Lee teaches the feature of a file generation section (See Lee, Figs. 5 and 6: file generating unit 250; See also Abstract and Pars. 0010 and 0069) that generates a file in which the bitstream and the metadata are stored section (See Lee, disclosure in claims 1, 7, 12 and 18: indication of storage for bitstream and metadata contained in the file generated)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Hamza and Lee, before him/her, to combine those references, by adding or integrating features of the method and apparatus for generating stereoscopic file disclosed by Lee into the method and apparatus for point cloud compression for encoding and/or decoding point cloud bitstreams as disclosed by Hamza, to devise an information processing device. Such a device would be efficient in handling reproduction of a point cloud having no time information, but based on stored encoded data of a point cloud in files containing bitstreams data and metadata. (See Hamza, Figs. 5 and 6 and  Pars. 0015, 0097, 0102,  0112, and 0104; Lee, disclosure in claims 1, 7, 12 and 18) 

	In regard to claim 2, the combination of Hamza and Lee teaches the information processing device according to claim 1, wherein the reproduction information includes combination information that indicates a combination of Video data units to be used in reproduction, among the Video data units constituting the bitstream. (See Hamza, Pars. 0096, 0097: Table 2 indicates V-PCC units with unit types 2, 3, and 4, respectively defined as occupancy, geometry, and attribute data units, which represent components needed for reconstructing point cloud; - (i.e., teaching of combination of video data units to be used in reconstruction) 	In regard to claim 3, the combination of Hamza and Lee teaches the information processing device according to claim 2, wherein the reproduction feasibility information includes a parameter set for the bitstream. (See rationale applied to rejection of Claim 1 as analyzed above in regard to parameter set included in the bitstream as reproduction feasibility information (Hamza, Figs. 5 and 6: parameter sets for bitstream, and as included in reproduction feasibility information; See also Pars. 0015, 0016, 0097, 0100 – 0102, and 0111 – 0112))	In regard to claim 4, the combination of Hamza and Lee teaches the information processing device according to claim 3, wherein the reproduction feasibility information further includes Sub-Sample parameter sets corresponding to the respective Video data units. (Hamza reads on the limitations with the teachings including in the disclosure of claims 7 and 16 of Hamza and Par. 0093: metadata stream may include sub- streams, such as sub-stream for occupancy maps and a sub-stream for auxiliary information, Pars. 0106, and 0125: samples of subset of sample table; V-PCC texture component may be a sub-type of generic video-coded component type, which may be referred to as a V-PCC attribute component; a set of attribute tracks may be present in a container where a subset of those tracks may carry information for texture attributes)  	In regard to claim 5, the combination of Hamza and Lee teaches the information processing device according to claim 4, wherein the file generation section stores the reproduction feasibility information into Item Property. (See Lee, Figs. 5 and 6: file generating unit 250; See also Abstract and Pars. 0010 and 0069; generating file in which the bitstream and the metadata are stored section with indication of storage for bitstream and metadata contained in the file generated (See Lee, disclosure in claims 1, 7, 12 and 18); - The additional limitation to claim 4 to make up claim 5 merely represent a storing operations of information into Item Property, assuming HEVC standard is used (See Hamza, Pars. 0085 and 0114: V-PCC bitstream structure based on a ISOBMFF bitstream structure)      , 	In regard to claim 6, the combination of Hamza and Lee teaches the information processing device according to claim 4, wherein the file generation section stores, into Item Property, Profile information for each of the Video data units, of the parameter set included in the reproduction feasibility information. (Rationale applied to rejection of claim 5 also applies, mutatis mutandis, to rejection of claim 6 for the additional limitation to claim 4 to make up claim 6. (Hamza, Par. 0133: information about the PCC profile of the bitstream; See also Par. 0166)	In regard to claim 7, the combination of Hamza and Lee teaches the information processing device according to claim 1, wherein the metadata generation section generates the metadata for performing reproduction by selecting Attribute data. (Rationale applied to rejection of claim 1 also applies, mutatis mutandis, to rejection of claim 7 for the additional limitation to claim 1 to make up claim 7. (Hamza, Pars. 0095 - 0097: components for reconstructing a point cloud; … V-PCC attribute unit header specifying attribute type and its index, allowing multiple instance of the same attribute type to be supported)	In regard to claim 8, the combination of Hamza and Lee teaches the information processing device according to claim 7, wherein the metadata is SubSampleItemProperty in a case of 1 item, and selective reproduction is permitted in a case of multi items. (Rationale applied to rejection of claim 7 also applies, mutatis mutandis, to rejection of claim 8, since the additional limitation to claim 1 to make up claim 8 is not novel to the disclosure of he cited references. (Hamza, Par. 0114: multiple items and/or elements mapped to ISOBMFF boxes); see also rationale applied to rejection of claims 4 – 6 in regard to metadata being SubSampleItemProperty and selective reproduction)	In regard to claim 9, the combination of Hamza and Lee teaches the information processing device according to claim 7, wherein the metadata generation section generates the metadata that indicates a reproduction combination. (See Hamza, Pars. 0096, 0097 as applied in rationale evoked for rejection of claim 2: components needed for reconstructing point cloud; - (i.e., teaching of combination of video data units to be used in reconstruction)).
	In regard to claim 10, the combination of Hamza and Lee teaches an information processing method executed by an information processing device, the method comprising: generating metadata that includes reproduction information necessary to reproduce a bitstream generated from 3D data having no time information and that includes reproduction feasibility information to be used to determine feasibility of reproducing the bitstream; and generating a file in which the bitstream and the metadata are stored. (The limitations of claim 10 are similar to those disclosed in claim 1. Therefore the rationale applied for rejection of claim 1 also applies, mutatis mutandis, to rejection of claim 10)	In regard to claim 11, the combination of Hamza and Lee teaches an information processing device comprising: a metadata generation section that generates metadata that includes reproduction information necessary to reproduce a plurality of bitstreams generated from 3D data having no time information and that includes reproduction feasibility information to be used to determine feasibility of reproducing the bitstreams; and a file generation section that generates a file in which the bitstreams and the metadata are stored. (The limitations of claim 11 are similar to those disclosed in claim 1. Therefore the rationale applied for rejection of claim 1 also applies, mutatis mutandis, to rejection of claim 10)	In regard to claim 12, the combination of Hamza and Lee teaches the information processing device according to claim 11, wherein the reproduction information includes bitstream combination information that indicates a combination of the bitstreams to be used for reproduction, (See rationale applied for rejection of claim 11; See Hamza, Pars. 0096, 0097: teaching of combination of video data units to be used in reconstruction) and reproduction start point information that indicates a reproduction start point. (See also Hamza, Par. 0092; - “reproduction start point information that indicates a reproduction start point” would represent for the skilled in the art a self-explanatory feature not novel to the disclosure of the cited reference of Hamza)	In regard to claim 13, the combination of Hamza and Lee teaches the information processing device according to claim 12, wherein the reproduction start point information is item_id that indicates a bitstream to be reproduced first. (Rationale applied to rejection of claim 12 also applies, mutatis mutandis, to rejection of claim 13, since the additional limitation to claim 1 to make up claim 8 would be considered a self-explanatory feature not novel to the disclosure of the cited references in the rationale in regard to reproduction start point information for bitstream reproduction; See further Hamza, Par. 0150: unique id for the V-PCC content among all V-PCC content stored in the container) 	In regard to claim 14, the combination of Hamza and Lee teaches the information processing device according to claim 12, wherein the reproduction information further includes a V-PCC Unit Header as information for reconstructing the 3D data from the bitstreams, (See rationale applied to rejection of claim 7 on the basis of Hamza, Pars. 0095 - 0097: components for reconstructing e point cloud; … V-PCC attribute unit header specifying attribute type and its index, allowing multiple instance of the same attribute type to be supported) the V-PCC Unit Header being information for identifying Type of each of the bitstreams. (See again Hamza, Pars. 0095 – 0097 as cited above for reconstructing a point cloud; … V-PCC attribute unit header specifying attribute type and its index, allowing multiple instance of the same attribute type to be supported; See also Fig. 5: V-PCC unit data type, unit header syntax and reference to an active sequence parameter set (SPS))	In regard to claim 15, the combination of Hamza and Lee teaches the information processing device according to claim 14, wherein the reproduction feasibility information includes information that indicates that each of the bitstreams is a part of data forming the 3D data, and the file generation section stores the reproduction feasibility information into Item Property. (The additional limitation to claim 14 to make up claim 15 in regard to storing operation of information into Item Property under HEVC standard is not novel to the disclosure of the cited references for rejection of claim 5 (See Hamza, Pars. 0085 and 0114: V-PCC bitstream structure based on a ISOBMFF bitstream structure; See Lee, Figs. 5 and 6: file generating unit 250; See also Abstract and Pars. 0010 and 0069; generating file in which the bitstream and the metadata are stored section with indication of storage for bitstream and metadata contained in the file generated (See Lee, disclosure in claims 1, 7, 12 and 18) teaching of the feature: file generation section stores the reproduction feasibility information into Item Property)	In regard to claim 16, the combination of Hamza and Lee teaches the information processing device according to claim 15, wherein the reproduction feasibility information further includes process determination information that indicates whether or not each of the bitstreams is able to be considered to form 3D data and be processed. (See rationale applied to rejection of claim 1 and rationale applied to rejection of claims 14 and 15; - (See Hamza, Abstract, Fig. 3 and Pars. 0090 – 0095: teaching of metadata generated for V-PCC bitstreams; Hamza, Abstract and disclosures in claims 1, 2 and claims 10, 11 and 19: generating information related to reproduction of bitstream generated from 3D data (i.e., reproduction information necessary to reproduce a bitstream generated from 3D data); Figs. 5 and 6: parameter sets for bitstream, and as included in reproduction feasibility information; See also Pars. 0015, 0016, 0097, 0100 – 0102, and 0111 - 0112)	In regard to claim 17, the combination of Hamza and Lee teaches the information processing device according to claim 15, wherein the reproduction feasibility information further includes, as determination information for allowing a determination that an item is not able to be singly displayed, information that indicates a hidden image, (See rationale applied to rejection of claim 15 as analyzed above in regard to determination information for allowing a determination that an item is not able to be singly displayed) and the file generation section stores the information that indicates the hidden image into ItemInfoEntry. (See rationale applied to rejection of claims 5 and 6 in regard to storing information by file generation section)	In regard to claim 18, the combination of Hamza and Lee teaches an information processing method executed by an information processing device, the method comprising: generating metadata that includes reproduction information necessary to reproduce a plurality of bitstreams generated from 3D data having no time information (See rationale applied to rejection of claim 1 for corresponding limitation) and that includes reproduction feasibility information to be used to determine feasibility of reproducing the bitstreams; (See rationale applied to rejection of claim 1 for corresponding limitation; See Hamza, Figs. 5 and 6: parameter sets for bitstream, and as included in reproduction feasibility information; See also Pars. 0015, 0016, 0097, 0100 – 0102, and 0111 - 0112); i.e., reproduction feasibility information to be used to determine feasibility of reproducing the bitstream) and generating a file in which the bitstreams and the metadata are stored. (See rationale applied to rejection of claim 1 for corresponding limitation on the basis of Lee, Figs. 5 and 6: file generating unit 250; See also Abstract and Pars. 0010 and 0069; See also Lee, disclosure in claims 1, 7, 12 and 18: indication of storage for bitstream and metadata contained in the file generated; - generating a file in which the bitstream and the metadata are stored section)
  

References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Hannuksela et al. (US 20150264404 A1) teaches METHOD AND APPARATUS FOR VIDEO CODING AND DECODING.
		Hendry et al. (US 20170347109 A1) teaches MAPPING OF TILE GROUPING AND SAMPLES IN HEVC AND L-HEVC FILE FORMATS.
		Hur et al. (US 20200021791 A1) teaches METHOD AND APPARATUS FOR OVERLAY PROCESSING IN 360 VIDEO SYSTEM.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
 	Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487